57 F.3d 1084NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
MEDCO RESEARCH, INC. Plaintiff-Appellant,v.FUJISAWA USA, INC., Plaintiff-Appellee.FUJISAWA USA, INC., Plaintiff-Appellee,v.MEDCO RESEARCH, INC. and Abbott Laboratories, Inc.,Defendants-Appellants.
No. 95-1201.
United States Court of Appeals, Federal Circuit.
June 2, 1995.

1
DISMISSED.

ORDER

2
UPON CONSIDERATION of the Joint Motion to Dismiss Appeal,

IT IS ORDERED THAT:

3
The Motion is granted.  Appeal number 95-1201 is dismissed with prejudice.  The parties are to bear their own costs.